Citation Nr: 0023664	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-06 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or being housebound from March 
1, 1998 to May 11, 1999.

(The issue of entitlement to a waiver of the recovery of an 
overpayment of improved disability pension benefits, Docket 
No. 99-01 465, is the subject of a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
December 1970.

This matter arises from a December 1998 rating decision from 
the Little Rock, Arkansas VA Regional Office (VARO), which 
denied entitlement to special monthly pension from March 1, 
1998 to May 11, 1999.  The veteran appealed the decision 
which has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  The veteran relocated during the 
pendency of this appeal and his case has been transferred to 
the Cleveland, Ohio RO. 


FINDINGS OF FACT

1.  In June 1993, the veteran was determined to be 
permanently and totally disabled for non service-connected 
disability pension effective from October 1992. 

2.  In December 1997, the veteran was granted special monthly 
pension in the form of aid and attendance benefits based upon 
his admission to a nursing home.

3.  The veteran left the nursing home in February 1997 and 
was advised by the VA in February 1998 that in order to 
continue the aid and attendance benefits he must submit 
medical evidence meeting the requirements.  

4.  In August 1998 the veteran submitted a physician's 
statement indicating that he was self sufficient with a 
primary diagnosis of alcohol dependence.  

5.  The veteran is not blind, or nearly blind, was not 
institutionalized in a nursing home on account of physical or 
mental incapacity during the applicable time period, and did 
not need the aid and assistance of another person to perform 
the routine activities of daily living.

6.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

7.  The veteran is not confined to his home or its immediate 
premises. 


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need 
for aid and attendance or due to housebound status for the 
period March 1, 1998 to May 11, 1999, have not been met.  38 
U.S.C.A. §§ 1502, 1521(d),(e), 5107 (West 1991); 38 C.F.R. §§ 
3.351(a)(1),(b), (c),(d), 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims file reveals that in June 1993, the 
veteran was found to be unable to secure and follow a 
substantially gainful occupation due to non service-connected 
disabilities.  The June 1993 rating decision determined that 
the veteran was eligible for non service-connected disability 
pension because of a personality disorder with depression, 
status post laminectomy of the lumbar spine, and a left 
orchiectomy.  The combined disability evaluation was 
determined to be 80 percent, with 70 percent assigned for the 
personality disorder with depression.  

In December 1997, the veteran was admitted to a nursing home 
for rehabilitative care subsequent to a right cerebrovascular 
accident with left hemiparesis.  He was awarded special 
monthly pension in the form of aid and attendance due to his 
admission to a nursing home.  At the time of his admission to 
the nursing home, he was independent in wheelchair mobility 
and was able to ambulate with a cane up to 300 feet.  He was 
independent in his eating and activities of daily living.  He 
left the nursing home in February 1998, and was fully 
ambulatory at that time.  In June 1998 he was voluntarily 
admitted to a VA alcohol detoxification program for the 
fourth time and was then transferred to the domiciliary 
program.  

In August 1998, the veteran submitted a VA doctor's statement 
of his medical condition to support a claim for special 
monthly pension in the form of aid and attendance since his 
discharge from the nursing home.  However, the VA physician 
indicated that the veteran's primary diagnosis as of August 
1998 was alcohol dependence.  According to the physician's 
statement, the veteran was essentially able to care for 
himself notwithstanding an unsteady gait.  She reported that 
he was able to walk unassisted although he sometimes became 
dizzy and had shortness of breath and chest pain.  She 
further stated that he could tend to his needs of nature 
unassisted, could keep himself clean somewhat, but did need 
assistance in and out of the bathtub.  He could also protect 
himself from hazards or danger but was sometimes confused 
with an unsteady gait.  He was able to dress and undress 
himself but could not button, and could leave the house with 
assistance.  His primary diagnosis was alcohol dependence.   

VA medical records submitted covering the period from June 
1998 through March 1999 show that the veteran was admitted to 
a VA detoxification program in June 1998 and subsequently 
referred to the domiciliary program.  He was discharged in 
July 1998 and left to live with a friend.  VA outpatient 
notes from September through December 1998 reflect that the 
veteran reported for services, including lunch, and was noted 
to be living in a trailer.  He was admitted to the hospital 
in December 1998 for complaints of left-sided weakness and 
shortness of breath with moderate exertion.  He was shown to 
have use of both upper and lower extremities with the left 
hand grip weaker than the right.  He was ambulatory and noted 
to be able to care for himself.  His discharge summary of two 
days later indicated that he was able to attend to activities 
of daily living fairly well and was calling a friend to pick 
him up from the hospital.  VA outpatient notes from January 
1999 show that the veteran was again using alcohol and had 
been recently evicted from his trailer.  He was again 
admitted to the VA substance abuse unit.  A physical 
examination revealed that the veteran was ambulatory without 
difficulty and full range of motion in all extremities.  His 
memory was adequate, his mood positive and friendly.  He was 
found cooperative and competent.  However, he was discharged 
shortly thereafter for an altercation with a staff member.  

In March 1999, the veteran appeared at VA outpatient services 
requesting housing assistance.  He was noted to be sleeping 
in a friend's car.  He was noted to not require much 
supervision and physical evaluation again noted that he was 
fully ambulatory although he favored his left side.  He had 
full range of motion of the spine and limited range of motion 
of the left extremity.  The neurological evaluation indicated 
left-sided facial weakness with left grip weak.  He was fully 
oriented but aggressive and angry with a poor memory.  

The veteran appeared for an RO hearing in March 1999, 
subsequent to the VA outpatient evaluation.  He testified 
that he was no longer homeless and lived with a friend.  He 
was able to walk, able to dress himself, feed himself, and do 
some household chores, albeit with difficulty.  He testified 
that he could not use his left arm or hand, and that his left 
leg was partially paralyzed.  He stated that he had 
difficulty with stairs but did not use a cane or wheelchair.  
He reported that he was unable to button shirts but he could 
dress himself with pull on clothing.  He also stated that he 
could not do paperwork or fill out forms because his memory 
was poor and he could not hold the paper with his left hand.  
He stated that he was right-handed.  He testified that he 
could drive a car with power steering but that he could not 
live independently because he was confused and had a bad 
memory.  He said he was able to shower by himself but needed 
help in food preparation.  He testified that a VA doctor told 
him not to drive or bruise or burn himself because of his 
Coumadin therapy.  

In May 1999, the RO received a request for aid and attendance 
benefits on the veteran's behalf from the Arkansas Veterans 
Home as he had been admitted there on May 12, 1999.  He 
apparently left the home in June 1999.  There is no 
information accompanying the claims file as to the basis for 
the veteran's admission.  

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is based on the degree 
of the veteran's helplessness and his actual need for 
assistance from another person.  Where an otherwise eligible 
veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d).

The law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself, or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In the case of a veteran entitled to pension who does not 
qualify for an increase based on need of regular aid and 
attendance, an increased rate of pension is authorized where, 
in addition to having a single permanent disability rated as 
100 percent, the veteran has additional disabilities 
independently ratable at 60 percent or more or the veteran is 
substantially confined to his dwelling or immediate premises. 
38 C.F.R. § 3.351.

In the instant case, after consideration of the foregoing 
criteria in light of the evidence of record, the Board finds 
no basis upon which to award the veteran a special monthly 
pension based on the need for aid and attendance, or due to 
housebound status.  It is not contended, or shown, that the 
veteran is blind or a patient in a nursing home during the 
applicable period, nor does he have a single disability 
ratable at 100 percent.  As noted previously, he is fully 
ambulatory, and, while he has demonstrated weakness on his 
left side, he testified that he could still drive a car and, 
indeed, had sufficient resourcefulness to live in a friend's 
car.  Moreover, he appeared repeatedly for outpatient VA 
visits from June 1998 through March 1999 by himself, thus 
showing that he was not confined to his dwelling or unable to 
provide for his needs of daily living. 

While the veteran clearly has multiple disabilities, the 
medical evidence of record does not indicate that he requires 
any additional assistance in the form of the regular aid and 
attendance of another person.  The veteran does not qualify 
for special monthly pension on the basis of being housebound 
because he does not have a single permanent disability rated 
at 100 percent.  The Board further finds that the evidence 
demonstrates that the veteran is able to travel away from his 
home on a regular basis as indicated by his VA appointments.  
He is not confined to his house or to the immediate premises.  
Accordingly, his claim for special monthly pension must be 
denied.

Moreover, the Board notes that the veteran's primary 
diagnosis throughout the record is alcohol dependence and the 
evidence of record reflects that is also the basis for much 
of his medical treatment.  Compensation, in any form, is not 
payable for any disability arising from the abuse of alcohol.  
While there is no bar to an award of service connection based 
upon abuse of alcohol or drugs for the purposes of enjoying 
title 38 benefits, there is a strict prohibition against the 
payment of compensation for disability resulting from abuse 
of alcohol or drugs on either a direct or secondary basis.  
38 U.S.C.A. § 1110 (West 1991 & Supp 1999); see also, Barela 
v. West, 11 Vet. App. 280, 283 (1998). 
Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to special monthly 
compensation from March 1, 1998 to May 11, 1999. If follows, 
therefore, that as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or being housebound from March 
1, 1998 to May 11, 1999 is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


